DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel U.S. 2017/0303921 (herein referred to as “Patel”).
5.	Regarding Claim 11, Patel teaches a forceps, comprising:
	A housing including a movable handle, the movable handle coupled to the housing (Fig. 1, ref num 10, handle assembly with housing; ref num 16, movable 
	An elongated shaft assembly coupled to the housing (Fig. 3A, 3B, ref num 20, para 0029), and extending distally to an end effector, the end effector having a pair of jaw members (ref num 19) movable between an open position and a closed position (para 0029 “jaws are in an open configured with one jaw spaced apart from an opposing jaw…the jaws are clamp to a closed configuration”) in response to movement of the movable handle between the distal and proximal positions (para 0029, “jaw assembly 19 that can be used with the handle assembly of Fig. 1);
	An annular cam supports in the housing and coupled to the elongated shaft assembly (Fig. 8, ref num 42); and
	An eccentric cam coupled to the annular cam (Fig. 8, ref num 40) and positioned to rotate with the eccentric cam as the movable handle pivots between the distal and proximal positions (para 0036, idler gear is rotatably coupled to the handle body 12 and rotates about an axis that extends…comprises of pinion fear portion 42”, para 0037 “responsive to pivotal motion of the movable handle 16”).

6.	Regarding Claim 12, Patel teaches the elongated shaft assembly includes an inner shaft (see Figs. 3A, 3B as well as the exploded version, Fig. 4, ref num 20/22/24), and wherein rotation of the annular cam causes the inner shaft to axially translate between distal and proximal positions relative to the housing to actuate the pair of jaw members (see Fig. 5 and 8, the actuation of the handle causes the inner shaft, 22, to 

7.	Regarding Claim 16, Patel teaches the annular cam and the eccentric cam have different profiles (see Fig. 8, ref num 40 and 42).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and in view of Nanditale U.S. 2018/0214200 (herein referred to as “Nanditale”).

	A housing including a movable handle pivotally coupled to the housing (Fig. 1, ref num 10, handle assembly with housing; ref num 16, movable handle/trigger, pivotable to stationary handle, ref num 14; para 0027);
	An elongated shaft assembly coupled to the housing (Figs. 3A, 3B, ref num 20, para 0029) and extending distally to support a pair of jaw members at the distal end thereof (ref num 19), at least one of the jaw members selectively moveable relative to the other jaw member between a spaced apart position for manipulating tissue and a closed position for compressing tissue therebetween (para 0029 “jaws are in an open configuration with one jaw spaced apart from an opposing jaw….the jaws are clamped to a closed configuration”).
	A cam assembly supported in the housing (Fig. 8, side view of handle assembly of Fig. 1, gear assembly, ref nums 40, 42) including an eccentric cam (ref num 40), wherein the rotation of eccentric cam reduces an amount of force on the movable handle required to move the jaw members to the closed position to compress tissue disposed between the jaw members (ref num 40, para 0051 “the sequentially-engageable gearing of the illustrated embodiment can reduce the total longitudinal translation of the longitudinal slider as the movable handle is actuated”).
	However, Patel fails to teach the eccentric cam cable, operably connected to the movable handle, in which rotates the eccentric cam.
	Nanditale 2018/0214200 teaches a forceps device (Fig. 1, ref num 100) that contains a housing (ref num 122), in which an elongated shaft extends from (ref num 116), and contains a cam assembly (Fig. 9, a perspective view of Fig. 1, ref nums 238, 

11.	Regarding Claim 2, Patel teaches the cam assembly further includes an annular cam positioned adjacent to the eccentric cam (ref num 42).

12.	Regarding Claim 3, Patel teaches the eccentric cam (ref num 40) and the annular cam (ref num 42) are disposed on a shaft that is pivotally supported within the housing (para 0037 “rotation of the idler gear 40 responsive to pivotal motion”).


	However, Nanditale teaches a pair of jaw members are configured to receive electrosurgical energy to selectively seal tissue disposed between the pair of jaw members (para 0037).  By providing the energy needed to actuate the end effector/jaws of the device, the jaws may clamp and seal the desire targeted tissue (para 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel in order to have electrosurgical energy delivered through the jaw members in order to seal the targeted tissue, as this is a common practice in medical forceps.

14.	Regarding Claim 19, Patel fails to teach a knife assembly that is actuatable to sever tissue disposed between the pair of jaw members.
	Nanditale teaches a knife assembly that is actuatable to sever tissue disposed between the pair of jaw members (Fig. 2A, ref num 156, para 0041).  The knife serves to transect the sealed tissue (para 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and included a knife configuration between the jaws of the end effector in order to transect or sever the targeted tissue.

15.	Regarding Claim 20, Patel teaches an electrosurgical system, comprising:
	A forceps coupled to the generator and including:

		A movable handle coupled to the housing (Fig. 1, ref num 10; ref num 16 movable handle/trigger, pivotable to stationary handle, ref num 14, para 0027);
		An elongated shaft assembly extending distally from the housing to a pair of jaw members at a distal end thereof (Fig. 3A, 3B, ref num 20, para 0029, ref num 29), the pair of jaw members movable between a spaced apart positioned for manipulating tissue and a closed position for compressing tissue therebetween (para 0029 “jaws are in an open configuration with one jaw spaced apart from an opposing jaw…the jaws are clamped to a closed configuration”); and 
	An eccentric cam coupled to the movable handle (Fig. 8, ref nums 40/42) and positioned to rotate as the movable handle pivots between distal and proximal positions relative to the housing, wherein rotation of the eccentric cam relative to the movable handle reduces an amount of force on the movable handle required to move the pair of jaw members to a closed positioned to compress tissue disposed between the pair of jaw members (ref num 40, para 0051, “the sequentially-engageable gearing of the illustrated embodiment can reduce the total longitudinal translation of the longitudinal slider as the movable handle is actuated”)
	Patel fails to teach a generator and the jaws in electrical communication with the generator.
	Nanditale teaches a forceps device (Fig. 1, ref num 100) that contains a housing (ref num 122) in which an elongated shaft extends from (ref num 116), and contains a cam assembly (Fig. 9, ref nums 238, 212/224, cam, segmented fear, and actuation gear respectively) in which a cable is operably coupled to the movable handle (Fig. 1, ref . 

16.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and in view of Nanditale and Huitema U.S. 5,452,836 (herein referred to as “Huitema”).
17.	Regarding Claim 4, Patel as modified fails to teach the eccentric cam includes an inner eccentric cam plate and an outer eccentric cam plate that are configured to maintain the eccentric cam cable on an eccentric track defined between the inner and outer eccentric cam plates.
	Huitema 5,452,836 teaches an the eccentric cam (214) includes an inner eccentric cam plate and an outer eccentric cam plate (see Fig. 21, in which a cable, ref num 230, is running through the cam, therefore, there would be an inner and outer plate 

18.	Regarding Claim 5, Patel as modified fails to teach the eccentric track includes an annular portion and a triangular portion.
	Huitema teaches the eccentric track includes an annular portion (see Fig. 21, ref num 214 has a portion in which the pivot pins, 220, 224, are annular) and a triangular portion (Col. 12, lines 45-49, “214 comprising a pair of triangularly shaped side members”). It would have been an obvious matter of design choice to make the different portions of the eccentric track of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	

Nanditale teaches the annular cam (Fig. 9, ref num 238) includes an annular track (ref num 254) defined therein including substantially the same diameter as the annular portion of the eccentric track (eccentric track ref num 232, annular portion of the eccentric cam assembly). It would have been an obvious matter of design choice to modify the diameter of the annular cam cable, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

20.	Regarding Claim 7, Patel as modified fails to teach an annular cam cable that is supported on the annular track of the annular cam.
	Huitema teaches an annular cam (ref num 160) in which there is an annular cam cable (ref num 190) supported on the annular track of the annular cam (ref num 160 rotates the cable around, Col 10, lines 58-67 – Col. 11, lines 1-4). The pulley, or cam cable, that is present aids in the actuation of the jaws at the end of the device (abstract, Col 5, lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel and included the annular cam cable in order to actuate the end effector at the end of the device. 



22.	Regarding Claim 9, Patel teaches a compression spring (Fig. 8, ref num 32) supported on the inner shaft (see Fig. 8, wherein tension spring 32 is supported on the inner shaft ref num 20/22/24) and engaged with the collar and an arm of the movable handle to spring bias the movable handle (para 0044 “The longitudinal slider 50, drive plate 26, and second slider 24 can be biased to the proximal position by a biasing member such as a tension spring 32 coupled to the handle body 12”).

23.	Regarding Claim 10, Patel as modified fails to teach the annular portion and the triangular portion of the eccentric track define a tear-dropped profile.
	Huitema teaches the eccentric track includes an annular portion (see Fig. 21, ref num 214 has a portion in which the pivot pins, 220, 224, are annular) and a triangular portion (Col. 12, lines 45-49, “214 comprising a pair of triangularly shaped side members”).  The combination of these shapes would then produce a tear-dropped profile (see MPEP 2144.04.IV.B). It would have been an obvious matter of design choice to make the different portions of the annular and triangular portion of the .

24.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and in view of Huitema.
25.	Regarding Claim 13, Patel teaches a collar supported on the inner shaft (Fig. 5 ref num 62, supported by ref num 20/22/24).
Patel as modified fails to teach teaches an annular cam cable coupled to the annular cam.
Huitema teaches an annular cam (ref num 160) in which there is an annular cam cable (ref num 190) supported on the annular track of the annular cam (ref num 160 rotates the cable around, Col 10, lines 58-67 – Col. 11, lines 1-4). The pulley, or cam cable, that is present aids in the actuation of the jaws at the end of the device (abstract, Col 5, lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel and included the annular cam cable in order to actuate the end effector at the end of the device. 

26.	Regarding Claim 14, Patel teaches a compression spring (Fig. 8, ref num 32) supported on the inner shaft (see Fig. 8, wherein tension spring 32 is supported on the inner shaft ref num 20/22/24) and engaged with the collar and an arm of the movable handle to spring bias the movable handle (para 0044 “The longitudinal slider 50, drive .

27.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and in view of Huitema and Nanditale.
28.	Regarding Claim 15, Patel as modified fails to teach the eccentric cam cable coupled to the eccentric cam and to the movable handle.
	Nanditale 2018/0214200 teaches a forceps device (Fig. 1, ref num 100) that contains a housing (ref num 122), in which an elongated shaft extends from (ref num 116), and contains a cam assembly (Fig. 9, a perspective view of Fig. 1, ref nums 238, 212/224, cam, segmented gear and actuation gear respectively) in which a cable is operably coupled to the movable handle (Fig. 1, ref num 143), where the cable provides an electrical connect to the generator or battery (ref num 141) as a source of power to the electrosurgical forceps in order to actuate movement of the end effector (ref num 114, paras 0037-0038).  By providing the energy needed to actuate the end effector/jaws of the device, the jaws may clamp and seal the desire targeted tissue (para 0038).  As the device is actuated by the handle movement (para 0059), the cam assembly also allows the movable handle to move between first and second actuated positions with reduced force (para 0059).  Without the eccentric cable, the power and energy would not be provided to the device in order to actuate the movement of the assemblies within the housing (para 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and included an eccentric cam in which connected the . 

29.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and in view of Allen 2015/0313667 (herein referred to as “Allen”).
30.	Regarding Claim 17, Patel teaches the rotation of the eccentric cam changes the jaw force as the movable handle pivots relative to the eccentric cam (ref num 40, para 0051 “the sequentially-engageable gearing of the illustrated embodiment can reduce the total longitudinal translation of the longitudinal slider as the movable handle is actuated”).
	However, Patel as modified fails to teach the jaw force ratio being changed.
	Allen 2015/0313667 teaches an electrosurgical device that contains jaws (Fig. 1, ref num 100) in which an eccentric cam mechanism is coupled to the end-effector assembly (para 0082).  The jaws, or end effector, are moved by a handle and contain a scale factor (para 0107).  The scale factor, or gearing ratio of the jaw members may be adjustable so that the operator can control the resolution of the working ends of the instrument (para 0107).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in order to include that the jaw force ratio be changed in order to control the resolution of the working ends of the instrument for optimization.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794